Table of Contents Management’s Discussion and Analysis 1. Highlights 1 2. Introduction 2 3. About CAE 4 4. Foreign exchange 9 5. Non-GAAP and other financial measures 11 6. Consolidated results 13 7. Results by segment 16 8. Consolidated cash movements and liquidity 21 9. Consolidated financial position 22 10. Business combinations 24 11. Changes in accounting policies 25 12. Controls and procedures 25 13. Selected quarterly financial information 26 Consolidated Interim Financial Statements Consolidated statement of financial position 27 Consolidated income statement 28 Consolidated statement of comprehensive income 29 Consolidated statement of changes in equity 30 Consolidated statement of cash flows 31 Notes to the Consolidated Interim Financial Statements Note 1 – Nature of operations and summary of significant accounting policies 32 Note 2 – Changes in accounting policies 33 Note 3 – Net assets held for sale and discontinued operations 33 Note 4 – Business combinations 34 Note 5 – Accounts receivable 35 Note 6 – Finance expense – net 36 Note 7 – Government assistance 36 Note 8 – Earnings per share and dividends 37 Note 9 – Employee compensation 37 Note 10 – Other gains – net 37 Note 11 – Restructuring costs 38 Note 12 – Supplementary cash flows and income information 38 Note 13 – Contingencies 39 Note 14 – Fair value of financial instruments 39 Note 15 – Operating segments and geographic information 42 Note 16 – Related party transactions 44 Management’s Discussion and Analysis for the three months ended December 31, 2015 1. HIGHLIGHTS FINANCIAL THIRD QUARTER OF FISCAL 2016 Revenue from continuing operations stable compared to last quarter and higher compared to the third quarter of fiscal 2015 - Consolidated revenue from continuing operations was $616.3 million this quarter, stable compared to last quarter and $57.2 million or 10% higher than the third quarter of fiscal 2015; -
